Title: From George Washington to Major General Robert Howe, 30 December 1779
From: Washington, George
To: Howe, Robert


        
          Genn,
          [Morristown] Thursday 30th Decr 1779
        
        I have the honor to transmit You all the Letters which have been sent or received by me, on the subject of Colo. Mitchells attending the Trial of Major General Arnold. They are all numbered in regular order from No. 1 to 9 Inclusive. When the Court have read them, they will be pleased to return them. I have the honor to be with great respect & esteem gentn Your Most Obt st
        
          G. Washington
        
      